Case: 18-12400   Date Filed: 01/24/2019   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12400
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:17-cr-00316-SDM-JSS-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

CECILIO CUERO PAYAN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 24, 2019)

Before MARTIN, NEWSOM, and ANDERSON Circuit Judges.

PER CURIAM:
               Case: 18-12400     Date Filed: 01/24/2019     Page: 2 of 8


      Cecilio Cuero Payan appeals his 108-month sentence for conspiracy to

possess with intent to distribute 5 kilograms or more of cocaine while aboard a

vessel subject to the jurisdiction of the United States. He argues that the district

court clearly erred by denying his request for a two-level minor-role reduction

under United States Sentencing Guidelines (“Guidelines”) § 3B1.2(b). He also

asserts that he was deprived of effective assistance of counsel during sentencing by

his trial counsel’s failure to object to the district court’s denial of the minor-role

reduction. After careful review, we conclude that Payan knowingly and

voluntarily waived his right to appeal his sentence on the grounds he raises in this

appeal. We therefore dismiss the appeal.


                                            I.

      In June 2017, a grand jury returned an indictment against Payan and two co-

defendants, charging them with possession of and conspiracy to possess with intent

to distribute 5 kilograms or more of cocaine while aboard a vessel subject to the

jurisdiction of the United States. Payan entered a plea agreement under which he

would plead guilty to the conspiracy count in exchange for the government

dismissing the possession count. The plea agreement included a section entitled,

“Defendant’s Waiver of Right to Appeal the Sentence,” which provided:

             The defendant agrees that this Court has jurisdiction and
             authority to impose any sentence up the statutory

                                            2
               Case: 18-12400     Date Filed: 01/24/2019    Page: 3 of 8


              maximum and expressly waives the right to appeal
              defendant’s sentence on any ground, including the ground
              that the Court erred in determining the applicable
              Guidelines range pursuant to the United States Sentencing
              Guidelines, except (a) the ground that the sentence
              exceeds the defendant’s applicable Guidelines range as
              determined by the Court pursuant to the United States
              Sentencing Guidelines; (b) the ground that the sentence
              exceeds the statutory maximum penalty; or (c) the ground
              that the sentence violates the Eighth Amendment to the
              Constitution; provided, however, that if the government
              exercises its right to appeal the sentence imposed . . . then
              the defendant is released from his waiver and may appeal
              the sentence as authorized by 18 U.S.C. § 3742(a).

Payan initialed the bottom of each page of the agreement and signed the final page,

indicating that he agreed to its terms.

      During a change-of-plea hearing, a magistrate judge informed Payan,

through an interpreter, of his various rights and discussed the appeal waiver,

explaining:

              THE COURT: Normally, a criminal defendant can appeal
              his sentence on any ground, but in this plea agreement
              you’re waiving and you’re giving up your right to appeal
              your sentence on all grounds. There’s only four very
              limited grounds that would remain for you to be able to
              appeal your sentence. Otherwise, you’re waiving and
              you’re giving up your right to appeal your sentence.

The magistrate judge then described the four limited grounds on which Payan

reserved the right to appeal and confirmed that Payan understood and agreed to

waive his appeal rights as explained.

                                           3
               Case: 18-12400     Date Filed: 01/24/2019   Page: 4 of 8


             THE COURT: Other than those four very limited
             grounds, you’d be waiving and giving up your right to
             appeal your sentence. Do you understand and agree to
             that?

             THE DEFENDANT (via interpreter): Yes.

             THE COURT: Did you discuss a waiver of your right to
             appeal with your attorney?

             THE DEFENDANT (via interpreter): Yes.

             THE COURT: Do you have any questions at all about
             your waiver of your right to appeal your sentence?

             THE DEFENDANT (via interpreter): No.

             THE COURT: Do you have any questions at all about the
             plea agreement?

             THE DEFENDANT (via interpreter): No.

After finding that Payan had entered his plea knowingly and voluntarily and that he

understood the consequences of the plea, the magistrate judge recommended that

the district court accept Payan’s guilty plea. The district court did so.

      At Payan’s sentencing hearing, the district court granted the government’s

motion for a two-level reduction for substantial assistance under Guidelines

§ 5K1.1 and 18 U.S.C. § 3553(e) but denied Payan’s request for a two-level minor-

role reduction. After calculating Payan’s guideline range of 108 to 135 months,

the district court sentenced him to 108-months imprisonment.



                                           4
              Case: 18-12400     Date Filed: 01/24/2019    Page: 5 of 8


      Payan appealed his sentence, arguing the district court clearly erred by

rejecting his request for a minor-role reduction. Payan also asserted his trial

counsel provided ineffective assistance during sentencing by failing to object to the

district court’s denial of a minor-role reduction. In response, the government filed

a motion to dismiss Payan’s appeal based on the appeal waiver in his plea

agreement. The government alternatively argued that the record is insufficiently

developed for this Court to resolve Payan’s ineffective assistance-of-counsel claim

on direct appeal and that, in any event, Payan has not shown that his sentence

would have been different if his counsel had objected to the district court’s denial

of the minor-role reduction.


                                         II.

      “We review the validity of a sentence appeal waiver de novo.” United

States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). Such waivers are valid

and enforceable if they are made knowingly and voluntarily. Id. The government

can demonstrate a waiver was knowing and voluntary by showing either that (1)

the district court specifically questioned the defendant about the waiver during the

plea colloquy, or (2) the record makes clear that the defendant otherwise

understood the full significance of the waiver. Id. When reviewing the plea

colloquy, we look for clear language from the district court explaining what rights



                                          5
              Case: 18-12400     Date Filed: 01/24/2019   Page: 6 of 8


the defendant is giving up. See United States v. Bushert, 997 F.2d 1343, 1352–53

(11th Cir. 1993).

      We have held that a defendant waived his ineffective-assistance-of-counsel-

claim regarding counsel’s performance during sentencing because “a contrary

result would permit a defendant to circumvent the term of the sentence-appeal

waiver simply by recasting a challenge to his sentence as a claim of ineffective

assistance, thus rendering the waiver meaningless.” Williams v. United States, 396

F.3d 1340, 1342 (11th Cir. 2005); see also Bushert, 997 F.2d at 1351; United

States v. Hanlon, 694 F. App’x 758, 759 (11th Cir. 2017) (holding that “sentence

appeal waiver bars [defendant’s] sentence claims and his claims that his trial

counsel was ineffective at sentencing, which is an indirect challenge to his

sentence”). Absent “extreme circumstances—for instance, if the district court had

sentenced [the defendant] to a public flogging—[under which] due process may

require that an appeal be heard despite a previous waiver,” United States v. Howle,

166 F.3d 1166, 1169 n.5 (11th Cir. 1999), this Court strictly enforces knowing and

voluntary appeal waivers, see Johnson, 541 F.3d at 1068.


                                        III.

      Payan does not assert that this appeal is based on any of the grounds for

which he reserved his right to appeal. Nonetheless, he argues that his appeal

waiver does not bar this appeal. Payan says his challenge to the district court’s

                                          6
              Case: 18-12400     Date Filed: 01/24/2019    Page: 7 of 8


denial of his request for a minor-role reduction is permitted because the basis for

the district court’s denial of the reduction was unreasonable and unforeseeable.

Payan also argues he did not validly waive his right to appeal on the ground that

his counsel performed ineffectively during sentencing, primarily asserting that his

trial counsel could not have ethically advised him on whether to waive his right to

pursue an ineffective assistance of counsel claim as part of a plea agreement.

      We conclude that Payan’s appeal waiver was knowingly and voluntarily

made. The magistrate judge specifically questioned Payan about the appeal

waiver, describing each of the limited grounds on which Payan reserved the right

to appeal. Payan confirmed that he understood the appeal waiver and that he

agreed to its terms. Beyond that, the written appeal-waiver explicitly mentioned

that Payan waived the right to appeal on the basis that the district court

miscalculated his guideline range. At no point did Payan express confusion about

the appeal rights he was giving up. We are not persuaded by Payan’s arguments

for why his appeal-waiver should be deemed unenforceable as to the claims he

asserted on appeal. See Williams, 396 F.3d at 1342 (holding that a knowing and

voluntary appeal waiver precluded a defendant from “attempting to attack, in a

collateral proceeding, the sentence through a claim of ineffective assistance of

counsel during sentencing”); Howle, 166 F.3d at 1168–69 (holding that a knowing

and voluntary appeal waiver barred a defendant from challenging a district court’s

                                           7
                Case: 18-12400        Date Filed: 01/24/2019      Page: 8 of 8


denial of a motion for a downward departure). Neither are we convinced that

Payan has shown any “extreme circumstance[]” requiring his appeal to be heard

despite his knowing and voluntary waiver of the right to appeal. Id. at 1169 n.5.

Therefore, we must honor the plea agreement and dismiss this appeal.1

       DISMISSED.




       1
          To the extent Payan wishes to raise ineffective-assistance-of-counsel claims unrelated
to his sentencing in a 28 U.S.C. § 2255 motion, we do not address them here. Cf. United States
v. Puentes-Hurtado, 794 F.3d 1278, 1285 (11th Cir. 2015) (reserving for a § 2255 motion
questions about whether counsel rendered ineffective assistance in advising a defendant about a
proposed plea agreement).
                                                8